Citation Nr: 0825272	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.
 
3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefits 
sought on appeal.   
 
With respect to the PTSD, hearing loss, and tinnitus claims, 
before the current claims on appeal, the RO previously denied 
claims for service connection in a June 2004 rating decision, 
from which the veteran did not appeal.  Those claims 
therefore became final.  The RO adjudicated the current 
claims on appeal on the merits as entitlement to service 
connection, rather than on the basis of requirements for 
reopening a previous final claim.  

Even though the RO essentially reopened and adjudicated these 
claims on the merits, the Board must now first determine that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claims.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Id.

The issues regarding PTSD and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss; the appellant did not perfect an 
appeal as to that decision.

2.  Some of the additional evidence received since the June 
2004 decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for bilateral hearing loss, and raises a reasonable 
possibility of substantiating the claim.  

3.  In a June 2004 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
tinnitus; the appellant did not perfect an appeal as to that 
decision.

4.  Some of the additional evidence received since the June 
2004 decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus, and raises a reasonable possibility of 
substantiating the claim. 

5.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether his 
current bilateral hearing loss is related to service by way 
of aggravation.

6.  Giving the veteran the benefit of the doubt, the medical 
evidence is in equipoise as to whether tinnitus is related to 
service.


CONCLUSIONS OF LAW

1.  The RO's June 2004 rating decision that denied the claim 
of entitlement to service connection for bilateral hearing 
loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  The evidence received since the RO's June 2004 rating 
decision is new and material and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for bilateral hearing loss have been met. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2007).

3.  The RO's June 2004 rating decision that denied the claim 
of entitlement to service connection for tinnitus is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

4.  The evidence received since the RO's June 2004 rating 
decision is new and material and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2007).

5.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385 (2007).

6.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran as 
a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the veteran is being granted by 
this decision of the Board.  
II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant essentially seeks to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In a March 2005 statement, the veteran 
initiated the current appeal as to the claimed bilateral 
hearing loss and tinnitus.  In an August 2005 rating 
decision, the RO denied these claims on the merits.  
Following that, in September 2005, the veteran initiated an 
appeal to the Board by filing a notice of disagreement, 
expressing his desire for appellate review of that rating 
decision as to the claimed disorders. 

Prior to the February 2005 claims, the RO denied claims for 
service connection for bilateral hearing loss and tinnitus, 
in a June 2004 rating decision.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  The veteran did not file a NOD 
for either of the claims within one year of the June 2004 
rating decision; and they therefore became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Of note, the veteran's statements submitted in February and 
March 2005, and accepted by the RO as initiating the current 
claims, did not contain language that suggested the veteran 
was expressing disagreement with the June 2004 rating 
decision or a desire for appellate review from that decision.  
Thus, those statements did not constitute a NOD with the June 
2004 rating decision.  Nor was the September 2005 NOD 
submitted within a year of the June 2004 rating decision so 
as to constitute a NOD with that rating decision.  Thus, even 
though the last final decision occurred in close proximity to 
the pendency of the current claims, and within one year of 
the filing of the new claims, that previous rating decision 
of June 2004 is final.  Further, the filing of additional 
private medical evidence within one year of the June 2004 
decision did not extend the time limit for initiating the 
appeal from that decision.  38 C.F.R. § 20.304.

Because the June 2004 rating decision is final, before 
addressing the current claim on the merits, the Board must 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of the previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
   
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, as 
is the case here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received subsequent to the prior final decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 
 
With respect to both the claimed bilateral hearing loss and 
tinnitus, there is evidence that (1) was not previously 
submitted to agency decision makers, and (2) by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007). 

In the June 2004 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus on the 
basis that there was no evidence of bilateral hearing loss or 
tinnitus at the time.  This was because the veteran failed to 
report for a VA examination that would have addressed that 
question.  Implicit with these facts is also the fact that 
there was no evidence relating any potentially present 
bilateral hearing loss or tinnitus to service.  

Evidence submitted since June 2004 addresses the question of 
whether there are current bilateral hearing loss and tinnitus 
disabilities that are related to service.  Thus, with respect 
to the claimed bilateral hearing loss and the claimed 
tinnitus, the new evidence-discussed fully in the section 
below-relates to the previously unestablished fact necessary 
to substantiate the claims.  That is, the new evidence 
addresses whether there are present bilateral hearing loss 
and tinnitus disabilities, and whether these are related to 
service.  As reflected in the evidence in the section below, 
that new evidence also raises a reasonable possibility of 
substantiating the claims.

Thus, the evidence received since the RO's June 2004 rating 
decision pertaining to the bilateral hearing loss and 
tinnitus claims is both new and material.  38 C.F.R. § 3.156.  
Thus, because the evidence submitted since the June 2004 
decision is new and material, the claims for service 
connection for bilateral hearing loss and for tinnitus are 
reopened, and are adjudicated on the merits below.

III.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including "other organic diseases 
of the nervous system," such as sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable." See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).  

Aggravation may not be conceded if the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a 
hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA 
may not grant service connection for hearing loss.

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.

Prior to induction, service medical records include the 
report of a December 1963 examination.  That report shows 
that audiometric testing revealed pure tone thresholds (after 
ISO conversion) of 50, 65, 55, 45, and 30 decibels in his 
right ear, and of 20, 25, 25, 35, and 30 decibels in his left 
ear, at 500, 1,000, 2,000, 3,000, and 4000 Hertz, 
respectively. Those elevated pure tone thresholds meet the 
requirements to be considered to be a pre-existing disability 
under 38 C.F.R. § 3.385.

The report of an April 1966 service induction examination 
shows that audiometric testing revealed pure tone thresholds 
(after ISO conversion) of 40, 45, 35, and 30  decibels in his 
right ear, and of 15, 25, 10, and 20 decibels in his left 
ear, at 500, 1,000, 2,000, and 4000 Hertz, respectively. 
Those elevated pure tone thresholds meet the requirements to 
be considered to be a pre-existing disability under 38 C.F.R. 
§ 3.385.  

The April 1966 induction examination report noted a healed 
perforation of the right ear with moderate scarring.  The 
report contains a summary of defects including defective 
hearing with healed perforation of the right ear. An ENT 
clinic consultation later that month noted a sharp contrast 
in hearing acuity between the right ear and left ear, with 
the right ear much worse.

The report of a March 1968 separation examination shows that 
audiometric testing revealed pure tone thresholds (after ISO 
conversion) of 40, 55, 50, 50, and 50 decibels in his right 
ear, and of 30, 30, 20, 45, and 40 decibels in his left ear, 
at 500, 1,000, 2,000, 3,000, and 4000 Hertz, respectively.  
Those elevated pure tone thresholds meet the requirements to 
be considered to be a disability under 38 C.F.R. § 3.385.

None of the service medical records contain any evidence 
specifically referring to tinnitus or related complaints or 
findings.

The post-service medical records include the report of a 
March 2005 VA ear examination.  The veteran reported exposure 
to artillery fire without ear protection while in Vietnam, 
with constant ringing tinnitus and hearing loss since then.  
He denied having any significant noise exposure since 
service.  After examination, the examination report contains 
diagnoses of (1) bilateral hearing loss; (2) tinnitus; and an 
opinion that "it is at least as likely as not that his 
military noise exposure contributed to his bilateral hearing 
loss and tinnitus."

The report of an April 2005 VA audiologic examination shows 
that the veteran's service medical records were not available 
for review prior to the examination.  Audiometric testing 
revealed pure tone thresholds of 95, 80, 80, 90, and 90 
decibels in his right ear, and of 75, 75, 85, 85, and 85 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4000 Hertz, respectively.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 86 
percent in the left ear.  Those speech recognition scores and 
elevated pure tone thresholds meet the requirements to be 
considered to be a disability under 38 C.F.R. § 3.385.

At the conclusion of the examination report the examiner 
indicated that without the service medical records he could 
not provide an opinion as to the likelihood of a relationship 
between service and the veteran's bilateral hearing loss or 
tinnitus.

The report of a January 2007 VA examination shows that the 
examiner reviewed the veteran's claims file.  The veteran 
reported complaints of a bilateral hearing loss and constant 
tinnitus in both ears.  He reported a history of service 
exposure to noise due to combat conditions.  He reported 
having no industrial noise exposure since service; but he 
continued to have intermittent ear infections and drainage.

Audiometric testing revealed pure tone thresholds of 80, 85, 
80, 90, and 80 decibels in his right ear, and of 65, 80, 90, 
85, and 85 decibels in his left ear, at 500, 1,000, 2,000, 
3,000, and 4000 Hertz, respectively.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 80 percent in the left ear. 

The report contains diagnoses including that puretone 
audiometric test results revealed a severe low-to-high 
frequency, mostly symmetrical mixed hearing loss at 250-8000 
Hz.  The examiner noted his review of the veteran's military 
history and military medical records, which he noted showed a 
significant threshold shift from the time of the veteran's 
induction physical examination to the time of the separation 
examination.  

On this basis, the examiner opined that it was just as likely 
as not that both the hearing loss and tinnitus had a 
relationship to the veteran's military noise exposure.  The 
examiner noted that the preexisting condition of a tympanic 
membrane perforation in the right ear also could not be 
ignored as a pertinent factor in the current hearing status.

In summary, the veteran asserts that service connection is 
warranted for bilateral hearing loss disability and tinnitus.  
With respect to the claimed hearing loss, the record 
establishes that hearing loss "disability" for VA purposes 
was demonstrated on examination for induction and at 
separation from service.  Examination of the audiologic test 
findings at those examinations show that pure tone thresholds 
increased significantly from the time of induction to the 
time of separation.  This was noted also by the examiner at 
the most recent VA examination, who noted a significant 
threshold shift between the two service examinations.  On 
that basis that examiner essentially opined that the shift 
was due to the noise exposure during service.  An earlier VA 
examiner in April 2005 also found a relationship between the 
hearing loss and service.  These two examiners also opined 
that there was a relationship between service and the 
veteran's current tinnitus. 

Given the foregoing, the Board finds that on giving the 
veteran the benefit of the doubt, the Board concludes that 
the evidence is in equipoise.  Thus, with the resolution of 
all reasonable doubt in the veteran's favor under the 
provisions of 38 U.S.C.A. § 5107(b), the Board concludes that 
service connection for bilateral hearing loss and for 
tinnitus is warranted.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Reason for Remand:  Need new VCAA notice

The veteran has not been provided appropriate notice as 
required under VCAA for claims to reopen based on submitting 
new and material evidence.  In Kent v. Nicholson, 20 Vet. 
App.1 (2006), the Court of Appeals for Veterans Claims held 
that in new and material evidence claims, VA must provide 
VCAA notice to the appellant which informs him of the 
evidence necessary to substantiate the specific element 
required to establish service connection that was found 
insufficient in the previous denial.  The record reflects 
that the VCAA notice in this case did not comply with the 
holding in Kent; as such, remand is required for appropriate 
VCAA notice.  As the issue of entitlement to TDIU is 
potentially dependent, in part, upon a determination of 
whether or not the veteran's claim of entitlement to service 
connection for PTSD is reopened and granted, the Board finds 
that the issue of entitlement to TDIU is inextricably 
intertwined with the PTSD issue being remanded.  As such, the 
Board will defer action on the TDIU claim until after the 
PTSD issue is returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter for the 
issue of whether new and material evidence 
has been received to reopen the claim of 
entitlement to service connection for 
PTSD.  Such notice should clearly notify 
the appellant of the reason the claim of 
entitlement to service connection for PTSD 
was previously denied in the final prior 
determination, consistent with the holding 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claims on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


